UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
GEORGE GRIGSBY,                     )
                                    )
          Petitioner,               )
                                    )
       v.                           ) Civil Action No. 08-0869 (RBW)
                                    )
MARY THOMAS,                        )
                                    )
          Respondent.               )
____________________________________)


                                    MEMORANDUM OPINION

        In this action filed pro se, the petitioner seeks issuance of a writ of habeas corpus against

a judge of the Circuit Court of Cook County, Illinois. Upon consideration of the petition, the

Court determines that it lacks jurisdiction to entertain the petition and, therefore, will dismiss the

case.

        The petitioner appears to challenge his placement in a mental institution. See A Petition

for Writ of Habeas Corpus Pursuant to 28 U.S.C. 2241[,] 2254 at 1. Because the address listed in

the petition appears to be a residence, see id. at 2, it is unclear if the petitioner is in custody for

purposes of habeas relief. See 28 U.S.C. § 2241(c) (2010) (requiring some form of custody as

the basis for seeking habeas relief). In any event, the petitioner’s recourse lies in the judicial

district having personal jurisdiction over his immediate custodian. Rumsfeld v. Padilla, 546 U.S.

426, 434-35 (2004); Blair-Bey v. Quick, 151 F.3d 1036, 1039 (D.C. Cir. 1998) (citing Chatman-

Bey v. Thornburgh, 864 F.2d 804, 810 (D.C. Cir. 1988)). And, "a district court may not entertain

a habeas petition involving present physical custody unless the respondent custodian is within its
territorial jurisdiction." Stokes v. U.S. Parole Comm’n, 374 F.3d 1235, 1239 (D.C. Cir. 2004).

To the extent that the petitioner is challenging a judgment of the state court, his recourse is to

pursue relief under 28 U.S.C. § 2254 after he has exhausted his available state remedies. See 28

U.S.C. §2254(b)(1) (2010). Thereafter,

       an application for a writ of habeas corpus [] made by a person in custody under the
       judgment and sentence of a State court . . . may be filed in the district court for the
       district wherein such person is in custody or in the district court for the district within
       which the State court was held which convicted and sentenced [the petitioner] and
       each of such district courts shall have concurrent jurisdiction to entertain the
       application.

28 U.S.C. § 2241(d). Under either of the aforementioned provisions, this Court lacks jurisdiction

over this habeas action.1



                                                _________s/____________
                                                Reggie B. Walton
Date: October 12, 2010                          United States District Judge




       1
               A separate Order of dismissal accompanies this Memorandum Opinion.

                                                   2